Exhibit 10.6

 

Amendment to Employment Agreement

 

This Amendment to Employment Agreement (this “Amendment”) is made and entered
into effective as of June 24, 2014 (the “Effective Date”) by and between First
Choice ER, LLC, a Texas limited liability company (the “Company”), and Thomas
Hall (“Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Company and Executive entered into a certain employment agreement
dated March 12, 2012 (the “Original Agreement”);

 

WHEREAS, Executive has been serving as the President and Chief Executive Officer
of the Company and any of its subsidiaries; and

 

WHEREAS, the Company and Executive desire to amend the Original Agreement as
provided below to address and alter the terms and conditions of Executive’s
employment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Company and Executive hereby agree and amend the Original
Agreement as follows:

 

1.                                      Definitions. Capitalized terms used and
not otherwise defined in this Amendment have the meanings given such terms in
the Original Agreement.

 

2.                                      Amendments. The following provisions
shall apply, and the Original Agreement shall be deemed amended as of the
Effective Date as follows:

 

(a)                                 The first sentence of Section 2.1 of the
Original Agreement (Base Salary) shall be stricken and replaced by the
following:

 

2.1                               Base Salary. The Company shall pay Executive
an annual base salary of $600,000.00 (“Base Salary”), less applicable
withholdings, payable in accordance with the general payroll practices of the
Company.

 

(b)                                 The first sentence of Section 2.2(a) of the
Original Agreement shall be stricken and replaced by the following:

 

(a)                                 During the Employment Term, Executive shall
be eligible to receive an annual incentive bonus (the “Annual Bonus”) of up to
one hundred percent (100%) of Executive’s Base Salary (the “Target Bonus”)
(reduced by the amount described in Section 2.4(b) below), subject to the
achievement of goals established by the Committee or the Board, as applicable.

 

(c)                                  The first sentence of Section 3.2(a) of the
Original Agreement shall be stricken and replaced by the following:

 

(a)                                 If the Company terminates Executive’s
employment without Cause or Executive terminates his employment for Good Reason,
Executive shall be eligible to receive a severance payment (the “Severance

 

--------------------------------------------------------------------------------


 

Payment”) equal to eighteen (18) months of Base Salary, payable in equal
installments in accordance with the Company’s normal payroll practice, plus the
continued medical and dental benefits described below during the period in which
installments of the Severance Payment are made (the “Severance Period”).

 

(d)                                 Section 4.1(f) of the Original Agreement
shall be stricken in its entirety and replaced by the following:

 

(f)                                   the term “Non-Compete Restricted Period”
shall mean the period commencing on the date hereof and terminating eighteen
(18) months following the termination of Executive’s employment for any reason.

 

(e)                                  Section 6.11(c) of the Original Agreement
shall be modified by adding the following new sentence immediately following the
end of the first sentence of Section 6.11(c):

 

To the extent any of the payments or benefits (including the Severance Payment)
described in Sections 3.2(a) and 3.2(b) constitute “nonqualified deferred
compensation” for purposes of Section 409A, any payment of any such amount or
provision of any such benefit otherwise scheduled to occur prior to the 60th day
following the date of Executive’s termination of employment hereunder, but for
the condition of executing the separation or similar agreement containing a
general release and waiver of claims, shall not be made until the first date
following the 60th day, after which any remaining payments and benefits shall
thereafter be provided to Executive according to the applicable schedule set
forth herein.

 

3.                                      Amendment Governs in the Case of
Conflict. In the event that any terms or provisions of the Original Agreement
conflict or are inconsistent with the terms and provisions of this Amendment,
the terms of this Amendment shall govern and control.

 

4.                                      No Further Modification. Except as
amended hereby, the Original Agreement remains unmodified and in full force and
effect.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment
effective as of the Effective Date.

 

 

 

COMPANY

 

FIRST CHOICE ER, LLC

 

 

 

By: Adeptus Health LLC, its Manager

 

 

 

 

By:

/s/ Tim Fielding

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Thomas Hall

 

Thomas Hall

 

3

--------------------------------------------------------------------------------